IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 180 MM 2015
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MICHAEL LEON HALEY SR.,                     :
                                            :
                    Petitioner              :

                                       ORDER



PER CURIAM

      AND NOW, this 21st day of January, 2016, the Application to Exceed Word

Limitation is DENIED. Petitioner is DIRECTED to file a compliant Petition for Allowance

of Appeal within 30 days.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.